UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 6, 2016 PARATEK PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 001-36066 33-0960223 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS EmployerIdentification No.) 75 Park Plaza Boston, MA (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (617) 807-6600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. Paratek Pharmaceuticals, Inc. (the “Company”) is currently in the process of finalizing its financial results for the fiscal year ended December 31, 2015. Set forth below is a preliminary estimate of the Company's consolidated cash and cash equivalents and outstanding debt balances as of December 31, 2015, based on information currently available as of the date of this report. Management estimates the Company’s consolidated cash and cash equivalents and outstanding debt balances as of December 31, 2015 to be approximately $131.3 million and $19.6 million, respectively. The Company also estimates that it has approximately 17,608,615 shares outstanding as of December 31, 2015. The Company’s actual consolidated cash and cash equivalents balance, outstanding debt balance and shares outstanding as of December 31, 2015 may differ from these estimates due to the completion of the Company’s year-end closing and auditing procedures. Item 7.01. Regulation FD Disclosure On January 6, 2016, the Company issued a press release announcing that it projects its Phase 3 clinical trial evaluating omadacycline for the treatment of Acute Bacterial Skin and Skin Structure Infections to report top-line data in mid-2016. The press release is attached to this Current Report on Form8-K as Exhibit99.1 and is incorporated herein by reference. The information contained in this Item 7.01 of this Current Report on Form8-K, including the exhibit attached hereto, is being furnished and shall not be deemed “filed” for any purpose, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, regardless of any general incorporation language in any such filing Item 9.01. Financial Statements and Exhibits. See Exhibit Index attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARATEK PHARMACEUTICALS, INC. By: /s/ Douglas W. Pagán Douglas W. PagánChief Financial Officer Date: January 6, 2016 EXHIBIT INDEX Exhibit No. Description Press Release issued by Paratek Pharmaceuticals,Inc. on January 6, 2016
